Citation Nr: 1602196	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-30 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1968 in the United States Navy.  He had combat service in the Republic of Vietnam and he was awarded the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's claim has been reviewed using the Veterans Benefits Management System (VBMS), VA's electronic system for document record keeping, and relevant documents contained therein are part of the Veteran's electronic claims file.


FINDING OF FACT

Bilateral hearing loss disability is attributable to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred during wartime service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that VA provided the Veteran with all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).  Accordingly, the Board will address the merits of the claim.

Legal Criteria & Analysis

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303.

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2014).

Having carefully considered the evidence of record, and affording this combat Veteran all benefit of any doubt, the Board finds that service connection for bilateral hearing loss is warranted.

The Veteran served in combat and received a Purple Heart medal.  The Veteran's history of acoustic trauma is consistent with the time, place, and circumstances of his service, and the Board fully accepts that he sustained the alleged acoustic injury as the Veteran engaged in active combat with enemy in active service with the US Navy during a period of war.  38 U.S.C.A. § 1154(a), (b) (2015).  Furthermore, a review of the medical evidence shows that the Veteran has a VA hearing loss disability of both ears as defined by 38 C.F.R. § 3.385.  See Report of VA Audiological Examination (March 2009).  This coupled with the competent and credible statements from the Veteran support the claim.  These statements indicate that (1) he has had hearing loss in both ears since service, (2) he sustained combat injuries from artillery shell blast noises during active service in Vietnam, and (3) he was often exposed to "muzzle blast" acoustic-type trauma during combat and training.  See VA Form 9 (October 25, 2012).

The fact that hearing loss or hearing loss disability for VA purposes is not shown at service discharge does not weigh against the Veteran's claim because STRs do not include an audiogram at service separation in 1968.  Thus, the Veteran may have had undocumented hearing loss at that time.  As such, the STRs have little to no probative value.  Also, although report of VA audiological examination dated in March 2009 reflects that an opinion on the etiology of the Veteran's current hearing loss disability was not possible without resort to speculation, the Board finds that this opinion has no probative value and is essentially non-evidence that weighs neither for nor against the claim.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Sklar v. Brown, 5 Vet. App. 140 (1993); Perman v. Brown, 5 Vet. App. 237, 241 (1993).

However, report of VA audiological examination dated in November 2010 reflects that, with regard to tinnitus-also a hearing disorder-that it was as likely as not related to acoustic trauma in service.  See VA Examination (November 8, 2010).  Given that the circumstances that led to this favorable conclusion are identical to those reported by the Veteran as causing his diminished hearing acuity (or hearing loss), it is reasonable by extension to believe that it is as likely as not hearing loss as reported by the Veteran is related to acoustic trauma in service-the Board observes that there is no negative medical opinion.  As such, the Board finds this evidence is also probative on the matter of hearing loss disability and weighs in favor of that claim.

To the extent that there are questions as to whether the Veteran had hearing loss at service separation or during the many years intervening service discharge and the first documented complaints or findings for hearing loss, the Board has accorded the Veteran all benefit of any doubt.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Notably, there is no negative medical opinion in this matter.

Accordingly, the claim is granted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


